Exhibit 10.30
EMPLOYMENT AGREEMENT
The parties to this Employment Agreement (the “Agreement") are John Stolte (the
“Executive"), residing at 11860 Trailside Turn, Nokesville, Virginia 20181, and
ORBCOMM Inc. (the “Company"), a company organized under the laws of Delaware,
with offices located at 21700 Atlantic Boulevard, Dulles, Virginia 20166.
Effective as of the Start Date (as defined below), this Agreement amends,
restates and supersedes in its entirety the Employment Agreement between the
Executive and the Company dated as of August 30, 2006 and effective as of
June 1, 2006 (the “2006 Agreement”), except as otherwise provided in Section
8(b) below.
The Company desires to provide for the Executive’s continued employment by the
Company, and the Executive desires to accept such continued employment under the
terms and conditions contained herein, and the parties hereto have agreed as
follows:
1. Employment. The Company shall employ the Executive, and the Executive shall
serve the Company, as Executive Vice President — Technology and Operations, with
duties and responsibilities compatible with that position. The Executive agrees
to devote his full time, attention, skill, and energy to fulfilling his duties
and responsibilities hereunder. The Executive’s services shall be performed
principally at the Company’s offices in Virginia or such other location in the
eastern United States as the Company shall determine.
2. Term of Employment. The Executive’s employment under this Agreement shall
commence on March 31, 2008 (the “Start Date") and shall continue until
December 31, 2010, unless sooner terminated pursuant to the provisions of
Section 4 (the “Term”). The parties hereto may extend the Term by a written
agreement, signed by both parties, that specifically references this Agreement.
Upon the natural expiration of the Term (or any extended Term), (a) the
Executive’s employment will become “at-will” and will be terminable by either
party hereto for any reason not prohibited by law or for no reason, and with or
without notice, (b) Section 4(e) below shall no longer be applicable and (c) the
post-employment restrictions on the Executive under Section 7(b) below will no
longer be applicable.
3. Compensation. As full compensation for the services provided under this
Agreement, the Executive shall be entitled to receive the following compensation
during the Term:
(a) Base Salary. During the Term, the Executive shall be entitled to receive an
annual base salary (the “Base Salary") of $236,250. Any Base Salary increase
will be subject to the sole discretion of the Company’s Board of Directors (the
“Board"). Base Salary payments hereunder shall be made in arrears in
substantially equal installments (not less frequently than monthly) in
accordance with the Company’s customary payroll practices for its other
executives, as those practices may exist from time to time.

 

 



--------------------------------------------------------------------------------



 



(b) Bonus. For each calendar year beginning with the 2008 calendar year, the
Executive shall also be eligible to receive a bonus (the “Bonus") equal to up to
75% of Base Salary, determined based on the achievement of performance targets
(both financial and qualitative) established each year by the Board. In order to
receive such a Bonus, if any, the Executive must be actively employed by the
Company on the last day of the fiscal year for which the Bonus is being paid and
not have had his employment terminated with “cause” pursuant to Section 4(c)
below prior to the payment of such Bonus. Further, if the Company establishes a
bonus plan or program in which the Company’s executives are generally permitted
to participate, then the Executive shall be entitled to participate in such plan
or program. The terms and conditions of the Executive’s participation in, and/or
any award under, any such plan or program shall be in accordance with the
controlling plan or program documents.
Any Bonus hereunder will be paid during the year following the fiscal year for
which the Bonus is being paid, provided that the Bonus will be paid no earlier
than the rendering of the Company’s audited financial statements for that fiscal
year and in any case no later than the earlier of (i) 30 days after such
rendering of the Company’s audited financial statements for that fiscal year and
(ii) June 30th of the year following that fiscal year.
(c) Employee Benefits. Subject to the Executive satisfying and continuing to
satisfy any plan or program eligibility requirements, the Executive shall be
entitled to receive Company-paid medical and disability insurance, Company-paid
term life insurance (which shall provide for a death benefit payable to the
Executive’s beneficiary), Company-paid holiday and vacation time, and other
Company-paid employee benefits (collectively, “Employee Benefits"), equivalent
to those benefits provided to the Company’s executives generally. In addition,
the Executive shall be entitled to participate in any profit sharing plan and/or
pension plan generally provided for the executives of the Company or any of its
subsidiaries, provided that the Executive satisfies any eligibility requirements
for participation in any such plan. To the extent the Company maintains a
director’s and officer’s liability insurance policy, the Executive shall be
covered by such policy to the same extent as the Company’s other senior officers
(however, nothing in this Agreement shall require the Company to maintain such a
policy). Notwithstanding the foregoing, the Company reserves the right to amend,
modify, or terminate, in its sole discretion and consistent with applicable law,
any Employee Benefit and any Employee Benefit plan, program or arrangement
provided to employees in general.
(d) Equity Plan Participation. The Executive shall be entitled to participate in
any equity option plan or restricted equity plan established by the Company in
which the Company’s executives generally are permitted to participate. The terms
and conditions of the Executive’s participation in, and/or any award under, any
such plan shall be in accordance with the applicable controlling plan document
and/or award agreement. The number and/or price of any equity-based award
granted to the Executive shall be determined by the Board. Notwithstanding the
foregoing, the Board will grant to the Executive an award consisting of 150,000
stock appreciation rights, the terms of such award to be set forth in a separate
written agreement.

 

-2-



--------------------------------------------------------------------------------



 



(e) Expenses. The Company shall reimburse the Executive for all reasonable
expenses incurred by him in connection with the performance of his duties under
this Agreement upon his presentation of appropriate vouchers and/or
documentation covering such expenses. In the event that the Company requires the
Executive to make weekly trips of greater than 200 miles (e.g., to the Company’s
offices in New Jersey), then, instead of (and not in addition to) having those
travel expenses reimbursed pursuant to usual Company policy, the Company will
provide the Executive with a $600 monthly car allowance.
(f) Withholdings. All payments made under this Section 3, or any other provision
of this Agreement, shall be subject to any and all federal, state, and local
taxes and other withholdings to the extent required by applicable law.
4. Termination of Employment.
(a) Absence. If the Executive shall fail or be unable to perform his essential
duties under this Agreement for any reason, including a physical or mental
disability, with or without reasonable accommodation, for one hundred eighty
(180) calendar days during any twelve (12) month period or for one hundred
(120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice. Any such termination shall be made only in accordance with applicable
law.
(b) Death. The Executive’s employment under this Agreement shall terminate
automatically upon his death.
(c) Termination by the Company. The Company shall have the right, exercisable at
any time in its sole discretion, to terminate the employment of the Executive
for any reason whatsoever with or without “cause” (as defined below). The
Executive’s employment shall not be deemed to have been terminated with “cause”
unless and until (a) he shall have received written notice from the Company
advising him of the specific acts or omissions alleged to constitute “cause” and
(b) in the case of (i) negligence by the Executive in the performance of his
duties, or (ii) the Executive’s material breach of this Agreement, those acts or
omissions continue uncorrected for fifteen (15) days after he shall have
received written notice to correct them.
As used in this Agreement, termination with “cause” shall mean only the
Executive’s involuntary termination for reason of: (i) negligence by the
Executive in the performance of his duties; (ii) embezzlement by the Executive
from the Company; (iii) conviction of, or plea of guilty or no contest to, a
felony; (iv) any action or omission by the Executive that is injurious to the
financial condition or business reputation of the Company; or (v) the
Executive’s material breach of this Agreement.

 

-3-



--------------------------------------------------------------------------------



 



(d) Termination by the Executive. The Executive shall have the right to
terminate his employment with the Company by providing at least two (2) months
of advance written notice of such decision. Upon the receipt of such notice from
the Executive, the Company may in its sole discretion accelerate such two-month
period in order to make such termination effective sooner, and/or may withdraw
any and all duties from the Executive and exclude him from the Company’s
premises during the notice period.
(e) Severance. If the Executive’s employment is terminated pursuant to Sections
4(a) or 4(b) above during the Term, then the Executive, or his estate, as
applicable, shall be entitled to continue to receive his then Base Salary for
one (1) year immediately following such termination. If the Company shall
terminate the Executive’s employment without “cause” pursuant to Section 4(c)
above during the Term, then the Executive shall be entitled to continue to
receive his then Base Salary for one (1) year following the employment
termination date. All payments under this Section 4(e) are conditioned upon the
Executive’s execution of, and the effectiveness of the release attached hereto
as Exhibit A (the “Release”), and are payable in regular installments consistent
with normal Company payroll practices in effect from time to time. Subject only
to Executive’s (or his estate’s) execution and effectiveness of the Release, the
Company’s obligation under this Section 4(e) shall be absolute and
unconditional, and the Executive shall be entitled to such severance payments
regardless of the amount of compensation and benefits the Executive may earn or
be entitled to with respect to any other employment he may obtain during the
period for which severance payments are payable.
If the Company terminates the Executive’s employment with “cause” pursuant to
Section 4(c) above, if the Executive terminates his employment pursuant to
Section 4(d) above or if the Executive’s employment is terminated for any reason
following the expiration of the Term, then the Executive shall not be entitled
to any further payments under this Agreement, including Base Salary, Bonus,
Employee Benefits, or severance, after the date of termination, but Executive
shall be entitled to all Base Salary, Bonus and Employee Benefits that have
accrued prior to the effective date of such termination.
To the extent that any amount payable under this Agreement constitutes an amount
payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A of the Internal Revenue Code (hereinafter, “Code Section 409A”))
following a “separation from service” (as defined in Section 409A), including
any amount payable under this Section 4, then, notwithstanding any other
provision in this Agreement to the contrary, such payment will not be made to
the Executive until the day after the date that is six months following his
“separation from service,” but only if he is then deemed by the Company, in
accordance with any relevant procedures that it may establish, to be a
“specified employee” under Code Section 409A at the time he “separates from
service.” This paragraph will not be applicable after Executive’s death.

 

-4-



--------------------------------------------------------------------------------



 



5. Change of Control. If a “Change of Control” occurs, then the Executive shall
be entitled to severance upon the termination of his employment in accordance
with Section 4(e) as if his employment were terminated by the Company without
“cause,” unless such successor or transferee continues the Executive’s
employment on substantially equivalent terms. This Agreement shall be binding on
any and all successors and/or assigns of the Company.
“Change of Control” means (a) the Company’s merger or consolidation with another
corporation or entity, (b) the Company’s transfer of all or substantially all of
its assets to another person, corporation, or other entity, or (c) a sale of the
Company’s stock in a single transaction or series of related transactions that
results in the holders of the outstanding voting power of the Company
immediately prior to such transaction or series of transactions owning less than
a majority of the outstanding voting securities for the election of directors of
the surviving company or entity immediately following such transaction or series
of transactions (other than any registered, underwritten public offering by the
Company of the Company’s stock or pursuant to any stock-based compensation plan
of the Company).
6. Arbitration. Except as provided in Section 7(h) below, any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, any and all matters relating to this Agreement,
the Executive’s employment with the Company and the cessation thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in Washington, DC pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be confidential, final, and binding to the fullest extent permitted by law. The
parties agree to waive their right to a trial by jury and agree that they will
not make a demand, request or motion for a trial by jury or court. This
agreement to arbitrate shall be binding upon the heirs, successors, and assigns
and any trustee, receiver, or executor of each party. A party shall initiate the
arbitration process by delivering a written notice of such party’s intention to
arbitrate to the other party at the address set forth above. The parties shall
endeavor to select an arbitrator by mutual agreement within thirty (30) days
after the written notice of intention to arbitrate is received. If the parties
fail to select an arbitrator by mutual agreement, the party seeking arbitration
shall notify the AAA of the demand for arbitration and obtain a list of
arbitrators from the AAA’s Employment Dispute Resolution Roster. If the parties
fail to agree on an arbitrator, the AAA Administrator or his/her delegate shall
select an arbitrator, who is a member of the AAA’s Employment Dispute Resolution
Roster. The arbitrator shall have the authority to resolve all issues in
dispute, including the arbitrator’s own jurisdiction, and to award compensatory
remedies and other remedies permitted by law. The arbitrator shall decide the
matters in dispute in accordance with the governing law provisions of this
Agreement, except that the parties agree that this agreement to arbitrate shall
be governed by the Federal Arbitration Act, 9 U.S.C. § 1, et seq. The award of
the arbitrator shall be final and shall be the sole and exclusive remedy between
the parties regarding any claims, counterclaims, issues, or accountings. The
arbitrator in any such dispute shall have discretion to award attorneys’ fees
and costs as part of any resolution of a claim arising under this Agreement.
Except as otherwise provided by the arbitrator or applicable law, each party
hereto shall be responsible for paying its own attorneys’ fees and costs
incurred in connection with any dispute between the parties. To the extent
inconsistent with the form of arbitration agreement that the Company’s employees
generally are required to enter into, including the Executive, this arbitration
provision shall control. Otherwise, to the extent compatible, effect shall be
given to both this arbitration provision and the Company’s form of arbitration
agreement that the Executive has executed or will be required to execute.

 

-5-



--------------------------------------------------------------------------------



 



7. Obligations of the Executive.
(a) Protectable Interests of the Company. The Executive acknowledges that he has
played and will continue to play an important role in establishing the goodwill
of the Company and its related entities, including relationships with clients,
employees, and suppliers. The Executive further acknowledges that over the
course of his employment with the Company, he has and will continue to
(i) develop special relationships with clients, employees, and/or suppliers,
and/or (ii) be privy to Confidential Information (as defined below). As such,
the Executive agrees to the restrictions below in order to protect such
interests on behalf of the Company, which restrictions the parties hereto agree
to be reasonable and necessary to protect such interests.
(b) Non-Competition. During the Executive’s employment and for the one (1) year
period immediately thereafter, the Executive shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party, (i) engage
in any business activity, (ii) provide professional services to another person
or entity (whether as an employee, consultant, or otherwise), or (iii) become a
partner, member, principal, or stockholder having a 10% or greater interest in
any entity, but in each such case, only to the extent that such activity,
person, or entity is in competition with the Business. For purposes of this
Section 7(b) and Section 7(c) below, “Business” shall mean the business of
offering wireless data communication services, including for the purpose of
tracking and/or monitoring fixed or mobile assets, the business of designing,
manufacturing or distributing modems that operate on such services, or any other
business in which the Company is materially engaged during the six (6) month
period immediately preceding the Executive’s termination of employment. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 7(b) would be inappropriate and counter to the
protections sought by the Company hereunder.
(c) Non-Solicitation. During the Executive’s employment and for the two (2) year
period immediately thereafter, the Executive shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party: (i) solicit
any business or contract, or enter into any business or contract, directly or
indirectly, with any supplier, licensee, customer, or partner of the Company
that (A) was a supplier, licensee, customer, or partner of the Company at, or
within six (6) months prior to, the termination of Executive’s employment, or
(B) was a prospective supplier, licensee, customer, or partner of the Business
at the time of the Executive’s termination of employment, and in either case,
for purposes of engaging in an activity that is in competition with the
Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individuals who were employed
by the Company’s or its subsidiaries’ within six (6) months prior to the
termination of the Executive’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 7(c) would be inappropriate and counter to the
protections sought by the Company hereunder.

 

-6-



--------------------------------------------------------------------------------



 



(d) Confidential Information. The Executive acknowledges that during the course
of his employment with the Company, he has had and will continue to have access
to information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and which belongs to the Company. As
such, at all times, both during his employment and thereafter, the Executive
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 7(d), the Executive will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that the Executive notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to the Executive’s
disclosure of any Confidential Information.
For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Executive by the Company or
otherwise obtained by the Executive during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property. “Confidential
Information” does not include any of the foregoing information which has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which the Executive is aware.
(e) Return of Company Property. Upon the termination of the Executive’s
employment with the Company (whether upon the expiration of the Term or
otherwise), or at any time during such employment upon request by the Company,
the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive’s possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product information,
files, and other documents and information, including any and all copies of the
foregoing.

 

-7-



--------------------------------------------------------------------------------



 



(f) Ownership of Property. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its affiliates’ actual or
anticipated business, research, and development, or existing or future products
or services, and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while engaged by
the Company or any of its affiliates (including any of the foregoing that
constitutes any Confidential Information) (“Work Product") belong to the Company
or such affiliate, and the Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or such affiliate.
(g) Judicial Modification. The Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in this
Section 7 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought. If any of the restrictions
contained or referenced in this Section 7 is for any reason held by an
arbitrator or court to be excessively broad as to duration, activity,
geographical scope, or subject, then such restriction shall be construed or
judicially modified so as to thereafter be limited or reduced to the extent
required to be enforceable in accordance with applicable law.
(h) Equitable Relief. The Executive acknowledges that the remedy at law for his
breach of this Section 7 will be inadequate, and that the damages flowing from
such breach will not be readily susceptible to being measured in monetary terms.
Accordingly, upon a violation of any part of this Section 7, the Company shall
be entitled to immediate injunctive relief (or other equitable relief) from any
court with proper jurisdiction and may obtain a temporary order restraining any
further violation. No bond or other security shall be required in obtaining such
equitable relief, and the Executive hereby consents to the issuance of such
equitable relief. Nothing in this Section 7(h) shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the parts of this Section 7 which may be pursued or availed of by the Company.
(i) Severance Payments. If the Company fails to make severance payments to the
Executive that are required under Section 4(e) above, then the provisions of
Sections 7(b) and 7(c) above shall automatically terminate and shall no longer
be binding upon the Executive after the date that the Company fails to make any
severance payments required under Section 4(e) above. Nothing in this Section
7(i) shall be deemed to limit the Executive’s remedies at law or equity for any
breach by the Company of its obligation to make severance payments pursuant to
Section 4(e) above.

 

-8-



--------------------------------------------------------------------------------



 



8. Miscellaneous.
(a) Notices. Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or five (5) days
after mailed by registered mail, return receipt requested, to the Executive and
the Company at their respective addresses set forth above (or at such other
address as a party may specify by notice to the other).
(b) Entire Agreement; Amendment. This Agreement contains a complete statement of
all of the arrangements between the Executive and the Company with respect to
the employment of the Executive by the Company and the Executive’s compensation
for such employment, and supersedes all previous agreements, arrangements, and
understandings, written or oral, relating thereto. Effective as of the Start
Date, this Agreement supersedes and replaces the 2006 Agreement, except for any
obligations of the Executive under the 2006 Agreement applicable to the time
period before the Start Date (such as the Executive’s obligation to keep certain
information confidential).
This Agreement may not be amended except by a written agreement signed by the
Company and the Executive. Notwithstanding the foregoing, the parties hereto
acknowledge that the requirements of Code Section 409A are still being developed
and interpreted by government agencies, that certain issues under Code
Section 409A remain unclear at this time, and that the parties hereto have made
a good faith effort to comply with current guidance under Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, in the event that
amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Code Section 409A, including amendments
necessary to ensure that compensation will not be subject to Code Section 409A,
the Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion.
(c) Severability. In the event that any provision of this Agreement, or the
application of any provision to the Executive or the Company, is held to be
unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.
(d) Waiver. No waiver by any party hereto of any breach of any term or covenant
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Virginia applicable to agreements
made and to be performed in the Commonwealth of Virginia.

 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this document as of the
21st day of February, 2008 to be effective as of the Start Date.

              ORBCOMM INC.        
 
           
By:

 
Name:
 
Title:
  /s/ Marc J. Eisenberg
 
Marc J. Eisenberg
 
Chief Executive Officer
 
      /s/ John J.Stolte
 
John J.Stolte

 

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
FOR AND IN CONSIDERATION OF the employment agreement to which this General
Release is attached, I, John Stolte, agree, on behalf of myself, my heirs,
executors, administrators, and assigns, to release and discharge ORBCOMM Inc.
(the “Company”), and its current and former officers, directors, employees,
agents, owners, subsidiaries, divisions, affiliates, parents, successors, and
assigns (the “Released Parties”) from any and all manner of actions and causes
of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
I, my heirs, executors, administrators, and assigns have, or may hereafter have,
against the Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including without limitation, my employment agreement (except as
provided below), my employment by the Company and the cessation thereof, and all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, including but not limited to, the
Worker Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C.
§§ 2101 et seq., the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Virginia
Human Rights Act, as amended, Va. Code Ann. §§ 2.1-714 et seq., the Virginia
Persons with Disabilities Act, as amended, Va. Code Ann. §§ 51.5-1 et seq., and
any other equivalent federal, state, or local statute; provided that I do not
release or discharge the Released Parties (1) from any Losses arising under the
ADEA which arise after the date on which I execute this General Release or
(2) from any rights that I may have to be indemnified by the Company for any
acts or omissions by me made in the course of my role as an officer and employee
of the Company. It is understood that nothing in this General Release is to be
construed as an admission on behalf of the Released Parties of any wrongdoing
with respect to me, any such wrongdoing being expressly denied.
I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment agreement, my
employment, or with the termination of such employment; provided, however, that
this General Release does not release or discharge any claims that I may have
against the Company for breach of its obligation to make severance payments to
me after the termination of my employment in accordance with Section 4(e) of the
employment agreement to which this General Release is attached.

 

-11-



--------------------------------------------------------------------------------



 



Except as to any claims that I may file for any breach by the Company of Section
4(e) of the employment agreement to which this General Release is attached, I
affirm that I have not filed, and agree, to the maximum extent permitted by law,
not to initiate or cause to be initiated on my behalf, any complaint, charge,
claim, or proceeding against the Released Parties before any federal, state, or
local agency, court, or other body relating to my employment agreement, my
employment, or the cessation thereof, and agree not to voluntarily participate
in such a proceeding. However, nothing in this General Release shall preclude or
prevent me from filing a claim that challenges the validity of this General
Release solely with respect to my waiver of any Losses arising under the ADEA.
I acknowledge that I have twenty-one (21) days in which to consider whether to
execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to the General Counsel at the Company by
delivering such written notice to him at
                                                            .
If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
“Release Effective Date”).
This General Release shall be governed by the laws of the Commonwealth of
Virginia without giving effect to its conflict of laws principles.

     
 
   
 
   
John Stolte
  Date

                     
 
                   
STATE OF
        )          
 
                   
 
        :     ss.:    
COUNTY OF
        )          
 
                   

On the _____ day of                                          in the year 200__,
before me, the undersigned, personally appeared JOHN STOLTE, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument, and acknowledged to me that
he executed the same in his capacity, and that by his signature on the
instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

     
 
   
 
   
 
  Notary Public

 

-12-